AO 2458 (Rev. 05/15/20 18) Judgment in a Criminal Petty Case (Modified)                                                                               Page I of I



                                         UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                                JUDGMENT IN A CRIMINAL CASE
                                           v.                                                 (For Offenses Committed On or After November I, 1987)


                   Gamaliel Sanchez-Victoriano                                                Case Number: 3:19-mj-20398-RNB

                                                                                              Leila W Morgan
                                                                                              Defendant 's Attorney


REGISTRATION NO. 82633298

THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint
                                                    ------~-----------------------------------------
 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                        Nature of Offense                                                                        Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                              1


 0 The defendant has been found not guilty on count(s) ---------------------------------------
 0 Count(s)                                                                                    dismissed on the motion ofthe United States.
                    -----------------------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


  IZl Assessment: $10 WAIVED                                IZI Fine: WAIVED
 1Z1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Friday, January 25 , 2019
                                                                                            Date of Imposition of Sentence



                                    ,-·- ----·-1
                                            JAN 25             r,:·-1         I
                                                                                            ~fMAJOR
                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                                              t
                         C'....   ~>
                                           -' --·-----       -
                                              ~- ~·.II~~ I l~\ ;l}rlT
                                                J               I

                         ;-;~- · 1,-:_:j <~ ..... :..~: .. L~~, ()~-= c,\__ .f-l;: ). !!A
                       c.::_'_ - -                                           ' .. :·.·y                                             3: 19-mj-20398-RNB
